Order entered February 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01306-CV

                      SEVEN HILLS COMMERCIAL, LLC, Appellant

                                                 V.

                  MIRABAL CUSTOM HOMES, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-1206312D

                                            ORDER
       We GRANT appellees’ February 20, 2014 agreed motion for an extension of time to file

its second brief in this consolidated appeal. We ORDER the brief tendered to this Court by

appellees on February 25, 2014 filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE